UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1534


In re:   DANIEL J. WILLIS,

                Petitioner.



                 On Petition for Writ of Mandamus
                         (4:15-mc-00007-H)


Submitted:   September 13, 2016         Decided:   September 16, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Daniel Johnson Willis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Daniel J. Willis petitions for a writ of mandamus seeking

an order directing the district court to act on his motion to

file a new civil action and seeking to invalidate the prefiling

injunctions.      We    conclude     that    Willis    is   not   entitled    to

mandamus relief.       Mandamus relief is a drastic remedy and should

be used only in extraordinary circumstances. Kerr v. U.S. Dist.

Court, 426 U.S. 394, 402 (1976); United States v. Moussaoui, 333
F.3d 509, 516-17 (4th Cir. 2003).             Further, mandamus relief is

available only when the petitioner has a clear right to the

relief sought, which Willis has not demonstrated.                  In re First

Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                    To

the extent Willis alleges delay, we find the present record does

not   reveal   undue   delay   in   the    district    court.     Accordingly,

although we grant leave to proceed in forma pauperis, we deny

the   petition   for    writ   of   mandamus.     We    dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                PETITION DENIED




                                       2